internal_revenue_service number release date index number ---------------------------- ------------------------------------- --------------------------------------- ------------------ ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b1 plr-117655-07 date july legend ------------------ ---------------------- -------------------------------- --------------------------------------- ----------------------------------------- x ------------------------------------ date date trust trust dear -------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representatives requesting a ruling under sec_1362 of the internal_revenue_code facts the information submitted states that x was incorporated and made an election to be treated as an s_corporation effective date on date shares of x stock were transferred to trust and trust each of trust and trust is represented as being eligible to be an electing_small_business_trust esbt as of date however the trustees of trust and trust failed to make an esbt election therefore x's s_corporation_election terminated on date x represents that the failure_to_file the esbt elections for trust and trust was not motivated by tax_avoidance or retroactive tax planning x represents that x and all of its plr-117655-07 shareholders have filed returns consistent with x’s status as an s_corporation since date x and its shareholders have also agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation law and analysis sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 defines an esbt sec_1361 provides that except as provided in sec_1362 an esbt means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 or or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a pcb ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that an election under sec_1361 shall be made by the trustee sec_1_1361-1 provides that the trustee of an esbt must make the esbt election by signing and filing with the service_center where the s_corporation files its income_tax return a statement that meets the requirements of sec_1_1361-1 sec_1362 provides that a in general an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation and b any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to plr-117655-07 make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x's election to be treated as an s_corporation terminated on date we also conclude that the termination constituted an inadvertent termination within the meaning of f under the provisions of f x will be treated as continuing to be an s_corporation from date and thereafter and the trustees of trust and trust will be treated as having filed timely an estb election for trust and trust effective date provided that x's s_corporation_election is not otherwise terminated under d and provided further that the trustees of trust and trust file an estb election for trust and trust with the appropriate service_center effective date within days of the date of this letter a copy of this letter should be attached to the election additionally because x will be treated as continuing to be an s_corporation from date all esbt elections qualified_subchapter_s_trust qsst elections and qualified_subchapter_s_subsidiary qsub elections filed with respect to x from date to the date of this letter do not need to be refiled provided that such elections were otherwise validly made except as specifically provide herein no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed as to whether x is otherwise eligible to be an s_corporation or whether trust and trust are eligible esbts under sec_1361 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-117655-07 under a power_of_attorney on file in this office a copy of this letter will be sent to x's authorized representatives sincerely david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110
